DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 
Claim Objections
	Claim 25 is objected to because of the following informalities:  claim 25 states, “wherein the second adapter track is configured to slide in the direction parallel with the longitudinal axis within the second channel of the second adapter track.” It does not make sense that the second adapter track slides within itself. For examination purposes it is interpreted that the intended limitation is, “wherein the second vehicle adapter is configured to slide in the direction parallel with the longitudinal axis within the second channel of the second adapter track.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 18-20, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wanner (US 6257371 B1) in view of Hamilton (US 5001798 A).
	Regarding claim 18, Wanner teaches:
A vehicle lift assembly comprising: 
	(a) a base member (base 14, figure 3); 
	(b) an actuation assembly (lifting cross-bars 17, figure 3); and 
	(c) a platform assembly (support bar 18, square profiles 19, support elements 20, figure 3) coupled with the actuation assembly (17), wherein the actuation assembly is configured to move the platform assembly vertically relative to the base member (cross-bars 17 lift support bar 18 relative to base 14), wherein the platform assembly is configured to contact a vehicle (“double-tracked vehicles” title) in order to lift the vehicle relative to the base member, and wherein the platform assembly comprises: 
		(i) a platform base (support bar 18), 
		(ii) an adjustable bridge (left adjustable square profile 19, figure 3) slidably coupled along a longitudinal axis (from left to right as shown in figure 3) with the platform base.
	Wanner does not teach:
		(iii) an adapter track attached to the adjustable bridge such that the adapter track is 			configured to slide along the longitudinal axis relative to the platform base along with 			the adjustable bridge, wherein the adapter track defines a channel, and 
		(iv) a vehicle adapter, wherein the channel of the adapter track is configured to receive 			a portion of the vehicle adapter, and wherein the vehicle adapter is configured to slide 			in a direction parallel with the longitudinal axis within the channel of the adapter track.  
	However, Hamilton teaches:
A vehicle lift assembly including,
		(iii) an adapter track (framework 21, figure 1), wherein the adapter track defines a 			channel (between spaced rails 23 and 24, figure 1), and 
		(iv) a vehicle adapter (vehicle engagement means 20, figure 1), wherein the channel of the adapter track is configured to receive a portion of the vehicle adapter (clamp plate 27, figure 1), and 
	The combination of Wanner and Hamilton teaches:
	the adapter track (21, Hamilton) is configured to slide along the longitudinal axis (left to right axis, figure 3, Wanner) relative to the platform base (14, Wanner) along with the adjustable bridge (19, Wanner), and
	wherein the vehicle adapter (20, Hamilton) is configured to slide in a direction parallel with the longitudinal axis within the channel of the adapter track (in the combination of Wanner and Hamilton the framework 21 of Hamilton is attached to square profile 19 of Wanner and the vehicle adapter 20 of Hamilton slides along the longitudinal axis).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the framework and vehicle engagement means (adapter track and adapter) of Hamilton to the adjustable square profile of Wanner to allow use of the vehicle lift with more types of vehicles including those with pinchwelds. The vehicle adapter of Hamilton can be attached and detached from the lift as well as slidably adjusted to increase the size of vehicle that can be accommodated by the lift. It would be economically beneficial to have the ability to utilize the same lift for various vehicle types.
	Regarding claim 19, Hamilton further teaches: 
wherein the adapter track (framework 20) comprises a first adapter bracket (rail 23, figure 1) and a second adapter bracket (rail 24, figure 1).
	Regarding claim 20, Hamilton further teaches: 
wherein the first adapter bracket (23) comprises a first interior surface (vertical surface facing rail 24), wherein the second adapter bracket (24) comprises a second interior surface (vertical surface facing rail 23), and wherein the first interior surface and the second interior surface face each other to define the channel (space between 23 and 24) configured to receive the portion of the vehicle adapter (clamp plate 27 of vehicle engagement means 20).  

	Regarding claim 23, Hamilton further teaches: 
wherein the adapter track (21) further comprises a stopping surface (end flange 22, figure 1) extending between the first adapter bracket (23) and the second adapter bracket (24).  
	Regarding claim 24, the combination of Wanner and Hamilton further teaches: 
wherein the platform assembly further comprises: 
	(a) a second adjustable bridge (right adjustable square profile 19, Wanner) slidably coupled along the longitudinal axis with the platform base (18, Wanner), 
	(b) a second adapter track (21, Hamilton) attached to the second adjustable bridge such that the second adapter track is configured to slide along the longitudinal axis relative to the platform base along with the adjustable bridge, wherein the second adapter track defines a second channel, and 
	(c) a second vehicle adapter (20, Hamilton), wherein the second adapter track is configured to receive the second vehicle adapter.  
	Regarding claim 25, Hamilton further teaches: 
wherein the second vehicle adapter (20) is configured to slide in the direction parallel with the longitudinal axis within the second channel of the second adapter track (slides within framework 21 via clamp plate 27).  
	Regarding claim 26, Hamilton further teaches:  
wherein the first adapter track defines a first open end in communication with the first channel, wherein the second adapter track defines a second open end in communication with the second channel (each adapter track 20 defines an open top end in communication with each respective channel).  

	Regarding claim 28, Wanner teaches:
A vehicle lift assembly comprising: 
	(a) a base member (base 14, figure 3); 
	(b) an actuation assembly (lifting cross-bars 17, figure 3); and 
	(c) a platform assembly (support bar 18, square profiles 19, support elements 20, figure 3) coupled with the actuation assembly (17), wherein the actuation assembly is configured to move the platform assembly vertically relative to the base member (cross-bars 17 lift support bar 18 relative to base 14), wherein the platform assembly is configured to contact a vehicle (“double-tracked vehicles” title) in order to lift the vehicle relative to the base member, and wherein the platform assembly comprises: 
		(i) a platform base (support bar 18), 
		(ii) an pair of adjustable bridges (left and right adjustable square profiles 19, figure 3) 			slidably coupled along a longitudinal axis (from left to right as shown in figure 3) with 			the platform base.
	Wanner does not teach:
		(iii) a pair of adapter tracks, each adapter track of the pair of adapter tracks being 			attached to a respective adjustable bridge of the pair of adjustable bridges such that the 		respective adapter track is configured to slide along the longitudinal axis relative to the 			platform base along with the respective adjustable bridge, wherein each adapter track 			of the pair of adapter tracks defines a respective channel, and 
		(iv) a pair of vehicle adapters, wherein each vehicle adapter of the pair of vehicle 			adapters is configured to slide in a direction parallel with the longitudinal axis within the 		respective channel of the respective adapter track.
	However, Hamilton teaches:
A vehicle lift assembly including,
		(iii) a pair of adapter tracks (left and right framework 21, figure 1), each adapter track of 			the pair of adapter tracks defines a channel (between spaced rails 23 and 24 on each 			framework 21, figure 1), and 
		(iv) a pair of vehicle adapters (left and right vehicle engagement means 20, figure 1), 			wherein each vehicle adapter of the pair of vehicle adapters is configured to slide within 		the respective channel (between rails 23 and 24 via clamp plate 27) of the respective 			adapter track.
	The combination of Wanner and Hamilton teaches:
	the adapter tracks (21, Hamilton) is configured to slide along the longitudinal axis (left to right axis, figure 3, Wanner) relative to the platform base (14, Wanner) along with the respective adjustable bridge (19, Wanner), and
	wherein the vehicle adapters (20, Hamilton) are configured to slide in a direction parallel with the longitudinal axis (in the combination of Wanner and Hamilton each of the frameworks 21 of Hamilton is attached to a respective square profile 19 of Wanner and the vehicle adapters 20 of Hamilton slide along the longitudinal axis).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the frameworks and vehicle engagement means (adapter tracks and adapters) of Hamilton to the adjustable square profiles of Wanner to allow use of the vehicle lift with more types of vehicles including those with pinchwelds. The vehicle adapter of Hamilton can be attached and detached from the lift as well as slidably adjusted to increase the size of vehicle that can be accommodated by the lift. It would be economically beneficial to have the ability to utilize the same lift for various vehicle types.

	Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Perlstein (US 20190100420 A1) in view of Belley et al. (US 20020017637 A) and further in view of Wanner (US 6257371 B1).
	Regarding claim 21, Perlstein teaches:
A vehicle lift assembly comprising: 
	(a) a runway assembly, wherein the runway assembly comprises:
		(i) first runway (runway 112B, shown in figure 1), and
		(ii) a second runway (runway 112A, shown in figure 1) extending substantially parallel to 		the first runway (112B), wherein the first runway and the second runway each extend 			from a first end (front, right side of figure 7) toward a second end (back, left side of 			figure 7); 
	(b) a runway actuation assembly (four post lift, figure 7), wherein the runway actuation assembly is configured to raise and lower the runway assembly between a lowered position (lowered position near the bottom where vehicles can drive onto the lift) and a raised position (shown in figure 7); 
	(c) a first jack lift assembly (rolling jack 104, figure 7) slidably coupled to the first runway (112B) and the second runway (112A) along a path (rails 118A, 118B, 118B shown in figure 1);
	(d) a second jack lift assembly (rolling jack 105, figure 7) slidably coupled to the first runway (112B) and the second runway (112A) along the path (118A, 118B), wherein the second jack lift assembly is located closer to the second end (left) of the runway assembly compared to the first jack lift.
	Perlstein does not teach:
wherein the first jack lift assembly has a first maximum load capacity
wherein the second jack lift assembly has a second maximum lifting capacity and wherein the second maximum load is smaller than the first maximum load and,
 a cross-bracing frame.
	However, Belley et al. teach:
A lifting device,
wherein the first jack lift assembly has a first maximum load capacity (rear lifting beam 18 has a lifting capacity of 500 tons, paragraph [0062], lines 9-10)
wherein the second jack lift assembly has a second maximum lifting capacity (front lifting beam 16 has a lifting capacity of 150 tons, paragraph [0062], line 9) and wherein the second maximum load is smaller than the first maximum load (second maximum load is 150 tons, which is smaller than first maximum load of 500 tons).  
	It would have been obvious to one of ordinary skill in the art to design the vehicle lift of Perlstein to have a smaller lifting capacity for the second jack lift assembly than the lifting capacity for the first jack lift assembly to minimize the expense and materials needed for the second jack lift assembly to function adequately. The second jack lift assembly of Perlstein is positioned at the rear of the vehicle being lifted. Vehicles commonly have a greater load at the front of the vehicle due to the weight of the motor. The second jack lift assembly does not need to lift as great of a load as the first jack lift assembly and designing the second jack lift to accommodate only the load necessary is an obvious engineering design choice to lower the amount of materials, cost, and weight of the second jack lift assembly.
	Perlstein and Belley et al. do not teach:
wherein the runway assembly further comprises a cross-bracing frame extending between the first runway and the second runway located near the first end, wherein the first runway and the second runway located near the second end define an open space without a cross-bracing frame extending between the first runway and the second runway.
	However, Wanner teaches:
A vehicle lift assembly with two runways and a first jack assembly slidably coupled to the runways, and
wherein the runway assembly further comprises a cross-bracing frame (rigid pipe 9, figure 1) extending between the first runway (vehicle support 6, figure 1) and the second runway (vehicle support 5, figure 1) located near the first end (front, lower right side of figure 1), wherein the first runway and the second runway located near the second end (back, upper left side of figure 1) define an open space (see figure 1) without a cross-bracing frame extending between the first runway and the second runway.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to brace the runway assembly taught by Perlstein and Belley et al. with a cross-bracing frame at the front end as taught by Wanner as a means of torsion prevention of the runways. See Wanner col. 3, “Rigid pipe 9 also serves as an additional torsion prevention for vehicle supports 5, 6,” lines 27-28.

	Regarding claim 27, Perlstein teaches:
A vehicle lift assembly comprising: 
	(a) a runway assembly, wherein the runway assembly comprises:
		(i) first runway (runway 112B, shown in figure 1), and
		(ii) a second runway (runway 112A, shown in figure 1) extending substantially parallel to 		the first runway (112B), wherein the first runway and the second runway each extend 			from a first end (front, right side of figure 7) toward a second end (back, left side of 			figure 7); 
	(b) a runway actuation assembly (four post lift, figure 7), wherein the runway actuation assembly is configured to raise and lower the runway assembly between a lowered position (lowered position near the bottom where vehicles can drive onto the lift) and a raised position (shown in figure 7); 
	(c) a first jack lift assembly (rolling jack 104, figure 7) slidably coupled to the first runway (112B) and the second runway (112A) along a path (rails 118A, 118B, 118B shown in figure 1);
	(d) a second jack lift assembly (rolling jack 105, figure 7) slidably coupled to the first runway (112B) and the second runway (112A) along the path (118A, 118B), wherein the second jack lift assembly is located closer to the second end (left) of the runway assembly compared to the first jack lift.
	Perlstein does not teach:
wherein the first jack lift assembly has a first maximum load capacity
wherein the second jack lift assembly has a second maximum lifting capacity and wherein the second maximum load is smaller than the first maximum load and,
 a cross-bracing frame.
	However, Belley et al. teach:
A lifting device,
wherein the first jack lift assembly has a first maximum load capacity (rear lifting beam 18 has a lifting capacity of 500 tons, paragraph [0062], lines 9-10)
wherein the second jack lift assembly has a second maximum lifting capacity (front lifting beam 16 has a lifting capacity of 150 tons, paragraph [0062], line 9) and wherein the second maximum load is smaller than the first maximum load (second maximum load is 150 tons, which is smaller than first maximum load of 500 tons).  
	It would have been obvious to one of ordinary skill in the art to design the vehicle lift of Perlstein to have a smaller lifting capacity for the second jack lift assembly than the lifting capacity for the first jack lift assembly to minimize the expense and materials needed for the second jack lift assembly to function adequately. The second jack lift assembly of Perlstein is positioned at the rear of the vehicle being lifted. Vehicles commonly have a greater load at the front of the vehicle due to the weight of the motor. The second jack lift assembly does not need to lift as great of a load as the first jack lift assembly and designing the second jack lift to accommodate only the load necessary is an obvious engineering design choice to lower the amount of materials, cost, and weight of the second jack lift assembly.
	Perlstein and Belley et al. do not teach:
wherein the runway assembly further comprises a cross-bracing frame extending between the first runway and the second runway located near the first end, wherein the first runway and the second runway located near the second end define an open space without a cross-bracing frame extending between the first runway and the second runway.
	However, Wanner teaches:
A vehicle lift assembly with two runways and a first jack assembly slidably coupled to the runways, and
wherein the runway assembly further comprises a cross-bracing frame (rigid pipe 9, figure 1) extending between the first runway (vehicle support 6, figure 1) and the second runway (vehicle support 5, figure 1)at the first end (front, lower right side of figure 1), wherein the first runway and the second runway located near the second end (back, upper left side of figure 1) define an open space (see figure 1) without a cross-bracing frame extending between the first runway and the second runway, 
	wherein the first runway (6) and the second runway (5), at the second end, define an unobstructed lateral opening (see figure 1, between supports 5 and 6 on the upper left end the opening is unobstructed) between the first runway and the second runway, and
	wherein the unobstructed opening provides a walking pathway while the runway assembly is in the raised position (the opening can provide a space for workers to walk when the runway assembly is in the raised position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to brace the runway assembly taught by Perlstein and Belley et al. with a cross-bracing frame at the front end as taught by Wanner as a means of torsion prevention of the runways. See Wanner col. 3, “Rigid pipe 9 also serves as an additional torsion prevention for vehicle supports 5, 6,” lines 27-28.

Response to Arguments
	Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. On page 6, last paragraph, Applicant argues that the art of record fails to disclose or render obvious all of the features in claims 18 and 21 as amended. Regarding claim 18, prior art Aron previously relied upon is not relied upon in the current rejection. Hamilton teaches the features of the adapter track and vehicle adapter not taught by Wanner. Regarding claim 21, on page 7 Applicant argues that Wanner fails to teach placing the cross-brace relative to a first jack lift and a second jack lift in the recited configuration. In reference to claim 21, Wanner is relied upon to teach the cross-bracing frame at one end of the runways. The combination of Perlstein, Belley, and Wanner teaches the lift assembly with a first and second jack lift and a cross-bracing frame at only one end of the runways. The motivation to include the cross-bracing frame of Wanner is explicitly stated in the reference, as noted in the rejection of claim 27 above, the cross-bracing frame serves as a means of torsion prevention of the runways.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654